774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles F. Lindsay, Petitioner-Appellant,v.Arnold R. Jago, Respondent-Appellee.
No. 85-3356
United States Court of Appeals, Sixth Circuit.
9/24/85
S.D.Ohio
AFFIRMED
ORDER

1
BEFORE:  ENGEL and MILBURN, Circuit Judges; and WISEMAN, District Judge*.


2
Lindsay moves for a copy of the state court transcript and for bail pending appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Lindsay's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Lindsay was indicted in Franklin County, Ohio on the charges of robbery with the specification of a prior conviction, and felonious assault.  He pled guilty to a charge of robbery without the specification of a prior conviction, and the assault charge was dismissed.  He received a six to fifteen year sentence.


4
Lindsay filed a federal habeas corpus petition which was dismissed for failure to exhaust state remedies.  Lindsay then filed for a delayed appeal in the state appellate court.  This case was dismissed by the state appellate court because Lindsay had failed to follow the proper procedures when filing his delayed appeal.


5
The district court held that Lindsay still had not exhausted his state remedies.  Along with other claims, Lindsay raises an ineffective assistance of counsel claim that can be raised in a petition for post-conviction relief before the trial court.  O.R.C. Sec. 2953.21; State v. Juliano, 24 Ohio St.2d 117, 120 (1970).  Therefore, the district court was correct to hold that Lindsay must exhaust this state remedy before proceeding with a federal habeas corpus petition.  28 U.S.C. Sec. 2254(b); Picard v. Connor, 404 U.S. 270, 275-76 (1971).


6
The motions for a copy of the state court transcript and for bail pending appeal are denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Thomas A. Wiseman, Jr., U.S. District Judge for the Middle District of Tennessee, sitting by designation